Citation Nr: 1822424	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depressive, dysthymia, and adjustment disorders, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The appellant served on active duty from October 1972 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the appellant testified at a Board hearing at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in April 2011, May 2014, September 2015, March 2016, and March 2017 at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  This matter is, again, before the Board.

The Board has recharacterized the issue to reflect additional psychiatric diagnoses of record, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to comply with the Board's April 2017 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where a prior remand is not complied with, the Board errs in failing to ensure compliance).

During the December 2010 hearing, as well as in written statements, the appellant reported that his psychiatric symptoms stem from an in-service mock nuclear training course that involved an aircraft.  The appellant reported that during the training, he was under the threat of jail and he was "reduced," personally and mentally.  

In April 2017, the Board remanded the claim to obtain a VA addendum opinion to address the etiology of the appellant's psychiatric disorders.  Specifically, the Board requested an opinion addressing whether the appellant had a pre-existing psychiatric disorder, and if so, whether the disability was clearly and unmistakably not aggravated.  With regard to service connection on a direct basis, the Board requested an opinion to address whether at any time since April 2008, it is at least as likely as not that the appellant has had depression; an anxiety disorder; dysthymia; and an adjustment disorder, that is at least as likely as not due to or the result of the appellant's active military service, as well as whether the appellant had a valid diagnosis of PTSD and, if so whether it is as likely as not due to the appellant's alleged stressors.  

Pursuant to the Board remand, in the April 2017 addendum opinion, the VA psychologist stated although "there is no documentation of a diagnosed mental health condition prior to the service, the evidence overwhelming supports the etiology of the mental health condition to have been [] pre[-]military" and that "a mood disorder is not due to personality disorder.  There be [sic] emotional distress due to the consequences of personality disorder on functioning." 

It is unclear based on the above opinion whether the psychologist is referring to the appellant's personality disorder or other mood disorder in concluding that a mental health condition pre-existed service and whether the disability was clearly and unmistakably not aggravated by active service beyond the normal progression of the disease she explained "[t]here be [sic] emotional distress due to the consequences of personality disorder on functioning.".  

With regard to service connection on a direct basis, the psychologist opined that the appellant's adjustment disorder and depressive disorder are less likely as not due to the appellant's active military service, because there were no reported stressors while on active duty other than he had difficulty adapting and within four months of enlisting he was released from military.  The psychologist provided the same opinion that the Board previously found inadequate on the basis that the opinion relied heavily on the absence of contemporaneous evidence of any stressors and failed to address the appellant's contention of continuity of symptoms since the reported in-service mock nuclear training course, as well as his assertions of being under the threat of jail and "reduced," personally and mentally.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  Notably, the military personnel records reflect notations of excessive drinking, inability to adjust, and lack of motivation.

Finally, in addressing whether the appellant had a valid diagnosis of PTSD, the psychologist opined that the appellant's reported stressor of being continuously threatened with Court Martial for his inability to function and adapt to volatile situations did not meet the criterion A for a diagnosis of PTSD and that there is no indication in the July 2016 PTSD DBQ that the stressor is something other than what he submitted as his stressor.  The psychologist, however, did not address the appellant's report that his psychiatric symptoms stem from an in-service mock nuclear training course that involved an aircraft, as well as being under the threat of jail and "reduced," personally and mentally.  Notably, the July 2016 PTSD DBQ reflects the appellant met Criterion A due to experiencing, witnessing, or being confronted with actual or threatened death or serious injury, or a threat to the physical integrity of self or others. 
  
Accordingly, a remand is warranted for a VA addendum opinion to address these deficiencies, and provide rationale for the opinions reached.  See supra, Stegall.  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claim is being remanded, any updated VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records. 

2.  Arrange to obtain an addendum opinion from a psychiatrist, to address the nature and etiology of the appellant's claimed psychiatric disorder.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

Based on review of the record, the psychiatrist should determine the following:

a.  Whether any current psychiatric disability, to specifically include personality, depressive, adjustment, anxiety, and dysthymia disorders (or any other psychiatric disability diagnosed since April 2008) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.

b.  Whether at any time since April 2008, it is at least as likely as not that the appellant has had depression, anxiety disorder, dysthymia, and an adjustment disorder.  If so, the examiner should state whether such disability is at least as likely as not due to or the result of the appellant's active military service, to specifically include contention of continuity of symptoms since the reported in-service mock nuclear training course, as well as his assertions of being under the threat of jail and "reduced," personally and mentally.   

c.  Whether it is at least as likely as not that, at any point since April 2008, the appellant has carried a valid diagnosis of PTSD.  If so, the stressor upon which such diagnosis is based should be identified, to include the reported in-service mock nuclear training course, as well as his assertions of being under the threat of jail and "reduced," personally and mentally.  If the VA psychiatrist disagrees with any prior psychiatric diagnosis made since April 2008, the examiner should reconcile this finding with evidence of any such prior diagnosis of record, to include the July 2016 PTSD DBQ submitted by the appellant, which reflects the appellant met criterion A for a PTSD diagnosis, and VA treatment records.  

In addressing the above questions, the psychiatrist should address the military personnel records, to include notations of excessive drinking, inability to adjust, and lack of motivation.

In answering all of the questions, the psychiatrist may not rely solely on the absence of medical records as a basis for the opinion and should consider the appellant's statements, particularly his reports of his stressor and continuity of symptoms.

The psychiatrist should provide a rationale for each opinion given.  If the psychiatrist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The psychiatrist is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the psychiatrist rejects the appellant's reports, he or she must provide a reason for doing so. 

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




